Name: Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/36 Official Journal of the European Communities 29 . 7 . 77 COMMISSION REGULATION (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the derogations provided for in the specific Community rules for certain products, this Regulation lays down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and move ­ ment of products bought in by an intervention agency ( ¢), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain matters of conjunc ­ tural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (2), as last amended by Regulation 557/76 (3), and in particular Article 6 thereof, Whereas Regulation (EEC) No 1055/77 provides that the amounts levied or granted in trade in agricultural products are not to be applicable to products stored by an intervention agency outside the territory of the Member State within whose jurisdiction it falls , nor to products transferred from one intervention agency to another ; whereas in order to ensure that these are properly applied, provisions should be made for a method of administrative cooperation ; Whereas the competent authorities are informed of all trade in the products in question ; whereas, therefore, for the sake of administrative simplicity it is desirable that a licence should not be required in respect of products held by an intervention agency which are exported to a non-member country for storage there or returned to the Member State of departure ; Whereas the third subparagraph of Article 12 ( 1 ) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (4 ), as last amended by Regulation (EEC) No 1474/77 (5 ), lays down certain rules for products re-exported to a third country or to another Member State ; whereas it is necessary to dero ­ gate from these rules in certain cases covered by the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees . Article 2 1 . In cases coming within the first indent of Article 2 of Regulation (EEC) No 1055/77, where products are exported to another Member State for storage there, one of the following endorsements shall be entered in the box 'Description of goods' on the docu ­ ment establishing the Community status of the product : ' Intervention products held by . . . (name and address of the intervention agency) for storage in . . . (country concerned and address of the proposed place of storage)  application of the first indent of Article 2 of Regulation (EEC) No 1055/77', 'Produkter fra intervention, som . . . (navn og adresse pÃ ¥ interventionsorganet) har ligget inde med, og som er bestemt til oplagring i . . . (det pÃ ¥gÃ ¦ldende land og adressen pÃ ¥ det forventede oplagringssted). Anvendelse af artikel 2, fÃ ¸rste led, i forordning (EÃF) nr. 1055/77', ' Interventionserzeugnis im Besitz von . . . (Name und Anschrift der Interventionsstelle)  bestimmt in . . . (Land und Angabe des vorgesehenen Lagerorts) gela ­ gert zu werden . Anwendung von Artikel 2 erster Gedankenstrich der Verordnung (EWG) Nr 1055/77', 'Produits d intervention dÃ ©tenus par . . . (nom et adresse de l'organisme d'intervention) destinÃ ©s Ã Ã ªtre stockÃ ©s en/au . . . (Pays concernÃ © et adresse du lieu de dÃ ©stockage prÃ ©vu). Application de l'article 2 premier tiret du rÃ ¨glement (CEE) n ° 1055/77', (!) OJ No L 128 , 24 . 5 . 1977, p. 1 . ( 2 ) OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 3 ) OJ No L 67, 15 . 3 . 1976, p. 1 . ( 4 ) OJ No L 139, 30 . 5 . 1975, p. 37 . ( 5 ) OJ No L 163 , 1 . 7 . 1977, p. 1 . 29 . 7 . 77 Official Journal of the European Communities No L 189/37 'Prodotti di intervento detenuti da . . . (nome e indi ­ rizzo dell'organismo d'intervento) destinati ad essere immagazzinati in . . . (paese interessato e indirizzo del previsto luogo di immagazzinamento). Applicazione dell'articolo 2 primo trattino del regolamento (CEE) n . 1055/77', Interventieprodukten in het bezit van . . . (naam en adres van het interventiebureau), bestemd voor opslag in . . . (betrokken land en voorzien adres van de opslag ­ plaats)  toepassing van artikel 2, eerste streepje , van Verordening (EEG) nr. 1055/77'. This endorsement shall be authenticated by the stamp of the customs office of departure . 2 . In cases coming within the second indent of Article 2 of Regulation (EEC) No 1055/77 , where products are exported to another Member State as a transfer operation , one of the following endorsements shall be entered in the box 'Description of goods' on the document establishing the Community status of the product : ' Intervention products  transfer operation  applica ­ tion of the second indent of Article 2 of Regulation (EEC) No 1055/77', 'Produkter fra intervention  overfÃ ¸rsel  Anven ­ delse af artikel 2, andet led, i forordning (EÃF) nr. 1055/77', Article 4 The provisions of Articles 2 and 3 shall apply only where products presented for export to the customs office of departure are accompanied by a document issued by the intervention agency of the Member State of departure . This document shall carry a number and give :  a description of the products and, where appro ­ priate, any other necessary information for control purposes,  the number, kind and, where appropriate, the marks and numbers of the packages,  the gross and net weight of the products,  a reference to Regulation (EEC) No 1055/77 speci ­ fying whether the products are intended for storage or are being transferred,  the address of the proposed place of storage, if the first indent of Article 2 of Regulation (EEC) No 1055/77 applies . This document shall be kept by the customs office of departure . Article 5 1 . Products coming within the first indent of Article 2 of Regulation (EEC) No 1055/77 which are stored in a Member State other than that State within whose jurisdiction the intervention agency responsible for them falls shall remain under customs surveillance until marketed, or re-exported to the latter Member State . The arrangements for surveillance shall be made by the Member State in which the products are stored . Products shall be regarded as marketed when they are either sold or delivered as food aid . 2 . When the products referred to in paragraph 1 are sold :  the intervention agency responsible for them shall immediately inform the competent customs office of the Member State of storage ,  such products shall be released for home use in the Member State of storage, irrespective of their ultimate destination , and in such case the mone ­ tary compensatory amounts shall not be applied,  the provisions of the third subparagraph of Article 12 ( 1 ) of Regulation (EEC) No 1380/75 shall not apply in those cases where the purchaser subsequently exports the products from the Member State of storage . 3 . Where the products referred to in paragraph 1 are re-exported or delivered as food aid the interven ­ tion agency responsible for them shall immediately inform the customs office in the Member State of storage . Interventionserzeugnis  Transfervorgang  Anwen ­ dung von Artikel 2 zweiter Gedankenstrich der Verord ­ nung (EWG) Nr. 1055/77', 'Produits d intervention  opÃ ©ration de transfert  application de l'article 2 deuxiÃ ¨me tiret du rÃ ¨glement (CEE) n0 1055/77', Prodotti di intervento, operazione trasferimento  applicazione dell'articolo 2, secondo trattino del regola ­ mento (CEE) n . 1055/77', ' Interventieprodukten  Overbrenging  Toepassing van artikel 2, tweede streepje, van Verordening (EEG) nr. 1055/77'. This endorsement shall be authenticated by the stamp of the customs office of departure . Article J In cases coming within the first indent of Article 2 of Regulation (EEC) No 1055/77, where products are exported to a third country for storage there,  the endorsement referred to in Article 2 ( 1 ) shall be entered in the export document,  no export licences shall be required in connection with the customs export formalities . No L 189/38 Official Journal of the European Communities 29 . 7 . 77 4. Where the products referred to in paragraph 1 are re-exported to the Member State within whose jurisdiction the intervention agency falls, one of the following endorsements shall be entered in the box 'Description of goods' on the document establishing the Community status of the product : ' Intervention products held by . . . (name and address of intervention agency) returning after storage in (Member State where the products were stored). Appli ­ cation of the first indent of Article 2 of Regulation (EEC) No 1055/77', Produkter fra intervention, som . . . (navn og adresse pÃ ¥ interventionsorganet) har ligget inde med, og som sendes tilbage efter oplagring i . . . (den medlemsstat, hvor oplagringen har fundel sted). Anvendelse af artikel 2, fÃ ¸rste led, i forordning (EÃF) nr. 1055/77', In addition , the following documents shall be submitted to the customs office of re-importation :  the export document issued in respect of the export of the products to the Member State of storage, or a copy or a photocopy of that docu ­ ment authenticated as corresponding to the orig ­ inal by the Customs office which issued that orig ­ inal,  a document issued by the intervention agency responsible for the products containing the infor ­ mation provided for in the first, second, third and fourth indents of Article 4. Article 6 1 . Where products held by an intervention agency and stored in a third country are subsequently re-imported into the Member State within whose juris ­ diction such agency falls :  the re-importation shall be subject to Article 2 of Regulation (EEC) No 1055/77,  no import licence need be submitted. 2. In addition, the following documents shall be submitted to the customs office of re-importation :  the export document issued in respect of the export of the products to the third country of storage, or a copy or a photocopy of that docu ­ ment authenticated as corresponding to the orig ­ inal by the customs office which issued that orig ­ inal ,  a document issued by the intervention agency responsible for the products containing the infor ­ mation provided for in the first, second, third and fourth indents of Article 4. Interventionserzeugnisse im Besitz von . . . (Name und Anschrift der Interventionsstelle)  RÃ ¼ckfÃ ¼hrung nach Lagerung in . . . (Mitgliedstaat, in dem die Erzeug ­ nisse gelagert hatten). Anwendung von Artikel 2 erster Gedankenstrich der Verordnung (EWG) Nr. 1055/77', 'Produits d intervention dÃ ©tenus par . . . (nom et adresse de l'organisme d'intervention) en retour aprÃ ¨s stockage en/au . . . (Ã tat membre de stockage). Applica ­ tion de l'article 2 premier tiret du rÃ ¨glement (CEE) n0 1055/77', 'Prodotti d intervento detenuti da . . . (denominazione e indirizzo dell'organismo d'intervento) in reintrodu ­ zione dopo magazzinaggio in ... (nome dello Stato membro in cui i prodotti sono immagazzinati). Appli ­ cazione dell'articolo 2, primo trattino, del regolamento (CEE) n . 1055/77', Interventieprodukten in het bezit van . . . (naam en adres van het interventiebureau), retourzending na opslag in (Lid-Staat van opslag). Toepassing van artikel 2, eerste streepje, van Verordening (EEG) nr. 1055/77'. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to products in respect of which an authorization under Article 1 of Regulation (EEC) No 1055/77 is used on or after 1 August 1977 . This endorsement shall be authenticated by the stamps of the customs office of departure . 5 . Re-importation of the products referred to in paragraph 1 into the Member State within whose juris ­ diction the intervention agency falls shall be subject to Article 2 of Regulation (EEC) No 1055/77. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1977 . For the Commission Finn GUNDELACH Vice-President